ADVISORY ACTION APPENDIX
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Examiner maintains the grounds of rejection of the final office action mailed on 24 December 2021 and incorporates by said rejection by reference in its entirety as modified herein.
With respect to the feature amended in the independent claims, examiner points to Fig. 2 and paragraphs [0139]-[0142] of the reference of record Ogushi et al. (US 2008/0070614 A1).
Fig. 2 illustrates how the sensor node sets the wake period based on the volume of data at Task processing points 1, 2 and 3. This appears to support a prima facie case of anticipation with respect to the feature “the wireless sensor is further configured to determine a duration of the wakeup mode. This appears to be determined based on the volume of data because depending on the data, the wireless sensor remains awake to receive the data when there is more than one packet.
With respect to the feature, “the wireless sensor is further configured to determine…a duration of the sleep mode of the wireless sensor based on a service volume of the wireless sensor, examiner notes that [0141]-[0142] of Ogushi expressly discloses “Start-BT Indication” contains information relating to properties of the data to be transmitted henceforth, and the transmission timing. In this method, the sensor node SS1 dynamically determines the actual Short Sleep time based on the aforesaid information. “Start-BT Indication” may include one or more of the data type to be transmitted, total number, delivery priority, permitted delivery delay time, desired transmission time and desired transmission time interval. When information such as the number of data and delivery priority is used, the sensor node SS1 can automatically set the Short Sleep time itself. (Emphasis added). As such, it appears that Ogushi discloses such features.
12.	Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive. As discussed above, it would appear that Ogushi supports a prima facie case of anticipation with respect to the disputed features. As such, examiner is not persuaded by applicant’s arguments. Further, examiner used specific language expressly disclosed by Ogushi (e.g.,  a “total number” of data), and while examiner inadvertently pointed to paragraphs a few numbers away from where the citation actually lies in Ogushi, examiner has not altered the basic thrust of the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461